Exhibit 10.2

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into by
and between Central Alabama Medical Associates, LLC (“Seller”) and Clanton
Hospital, LLC (“Buyer”) (together, the “Parties”).

RECITALS

WHEREAS, Buyer and Seller desire to be bound be the terms of this Purchase and
Sale Agreement in the event that Buyer exercises Buyer’s options as set forth in
(i)Article XIX of the Lease Agreement between the Parties entered into March 1,
2011 (the “Lease Agreement”) and (ii) Section 10 of the Personal Property Lease
Agreement between the Parties entered into March 1, 2011 (the “Personal Property
Lease Agreement”); and

WHEREAS, all capitalized terms not separately defined herein and which are
defined in the Lease Agreement, are used herein as defined in the Lease
Agreement.

NOW THEREFORE, Subject to the terms and conditions of this Purchase Agreement,
and for and in consideration of the sum of Ten Dollars ($10.00) and other
valuable consideration to it in hand paid, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

1.      BUYER’S OPTION. Upon the exercise by Buyer of Buyer’s Option set forth
in Article XIX of the Lease Agreement, this Purchase Agreement shall be and
become effective without any further act on behalf of Seller or Buyer. The
effective date of this Purchase Agreement (the “Effective Date”) shall be the
date of Buyer’s delivery of notice to Seller of Buyer’s exercise of the Option,
and each of the time periods set forth in this Purchase Agreement shall proceed
from the Effective Date. In the event that Buyer elects not to exercise the
Option on or before the expiration of the Option Term, this Purchase Agreement
shall of no further force and effect.

2.      PURCHASE AND SALE. Subject to the terms and conditions of this Purchase
Agreement, and for and in consideration of the sum of Ten Dollars ($10.00) and
other valuable consideration to it in hand paid, the receipt and sufficiency of
which are hereby acknowledged, Seller agrees to sell to Buyer, and Buyer agrees
to purchase from Seller all Seller’s right, title and interest in and to the
following (collectively with the foregoing, the “Leased Property”):

a.      That certain real Leased Property located in the City of Clanton,
Chilton, County, Alabama, as more particularly described on Exhibit “A” attached
hereto and made a part hereof, including all right, title and interest of
Seller, if any, in and to all adjacent streets, alleys, waterways, rights of
way, buildings, improvements, and structures, any strips or gores between the
Leased Property and adjacent properties, including all water and mineral rights,
and all plants, shrubbery, trees, timber and all tenements, hereditaments,
easements, access rights, and parking rights benefitting the Leased Property.
All of Seller’s rights and interest in and to the following (collectively the
“Leased Property”):



--------------------------------------------------------------------------------

b.      all buildings, structures, fixtures and other improvements of every kind
now or hereafter located on the Land including, alleyways and connecting
tunnels, sidewalks, utility pipes, conduits and lines (on-site and off-site to
the extent Seller has obtained any interest in the same), parking areas and
roadways appurtenant to such buildings and structures (collectively, the “Leased
Improvements”);

c.      all easements, rights and appurtenances relating to the Land and the
Leased Improvements (collectively, the “Related Rights”);

d.      all equipment, machinery, fixtures, and other items of real property
constituting fixtures, including all components thereof, now and hereafter
located in, and permanently affixed to or incorporated into the Leased Property,
including all furnaces, boilers, heaters, permanently installed electrical,
heating, plumbing, lighting, ventilating, refrigerating, incineration, air and
water pollution control, waste disposal, air-cooling and air-conditioning
systems, apparatus, sprinkler systems, fire and theft protection equipment, and
built-in oxygen and vacuum systems, all of which are hereby deemed to constitute
real estate, together with all replacements, modifications, alterations and
additions thereto (collectively, the “Fixtures”); and

e.      the “Leased Assets” as defined in the Personal Property Lease Agreement.

SUBJECT, HOWEVER, to the easements, encumbrances, covenants, conditions and
restrictions of record and to other matters which affected the Leased Property
as of the Commencement Date or created thereafter but free and clear of the
(i) the lien of that certain Combination Mortgage, Security Agreement,
Assignment of Leases and Rents and Fixture Filing dated as of April 18, 2008
from Buyer to Chatham Credit Management III, LLC, (ii) the Security Agreement
dated as of April 23, 2008 among SunLink Health Systems, Inc., Buyer and other
subsidiaries of SunLink and Chatham Credit Management, LLC and (iii) any
Facility Mortgage or security agreement that may be entered into by Seller after
the Commencement Date.

3.      PURCHASE PRICE. Subject to credits, adjustments and prorations for which
provisions are hereinafter made in this Purchase Agreement, the total purchase
price to be paid by Buyer for the Leased Property, and received and accepted by
Seller, is Three Million Seven Hundred Thousand and 00/100 Dollars
($3,700,000.00) less up to Six Hundred Fifteen Thousand and 00/100 Dollars
($615,000) to the extent paid by Buyer or Guarantor to purchase all or a portion
of the seventeen percent (17%) membership interest owned by physicians on the
staff of the Facility (“Purchase Price”). The Purchase Price shall be payable at
Closing by wire transfer of immediately available funds to an account designated
by the Escrow Agent. Upon payment in full of the Purchase Price, any unpaid
balance of the Promissory Note shall be cancelled and any principal amount
theretofore paid by Carraway Medical Systems, LLC on the Promissory Note may be
credited against the Purchase Price, provided, however, that any amount included
in the principal of the Promissory Note on account of the purchase of networking
capital shall not be cancelled and shall be paid over to Seller plus accrued and
unpaid interest thereon at 6% per annum.

 

2



--------------------------------------------------------------------------------

4.      EARNEST MONEY. Concurrently with the exercise by Buyer of its option as
set forth in Article XIX of the Lease Agreement, the sum of One Hundred Thousand
and 00/100 Dollars ($100,000.00) shall be deposited with Seller by Buyer as an
earnest money deposit (the “Earnest Money”) and shall be held subject to
disbursement in accordance with the terms and provisions of this Purchase
Agreement. Except as otherwise provided elsewhere in this Purchase Agreement,
the Earnest Money and any interest earned thereon shall be credited to and
considered as payment of part of the total Purchase Price for the Leased
Property at the time of the Closing.

5.      COVENANTS, REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby
covenants, represents and warrants to Buyer that the following facts are, as of
the date hereof, and will be, as of the date of Closing, true and correct:

a.      Seller is the owner of fee simple title to the Leased Property and has
full right, power and authority to execute, deliver and carry out the terms and
conditions of this Purchase Agreement and all other documents to be executed and
delivered by Seller pursuant to or in connection with this Purchase Agreement.
All requisite resolutions, corporation or partnership, and any other consents,
necessary for the consummation by Seller of the transaction herein described,
have been or will before Closing be duly adopted and obtained.

b.      No person or entity has any right of first refusal or option granted by
Seller to acquire the Leased Property.

c.      Except as set forth in this Section 5 and otherwise in this Purchase
Agreement, the Leased Property is being sold “As-Is”, “where-is”.

6.      TITLE AND SURVEY.

a.      Title Commitment. Within thirty (30) days after the execution hereof,
Buyer may, in Buyer’s discretion and at Buyer’s cost, obtain and provide a copy
to Seller a Commitment for Owner’s Title Insurance listing Buyer as the named
insured (the “Title Commitment”) issued by a title company of Buyer’s choosing
(“Title Insurer”), setting forth the state of title to the Leased Property and
all exceptions, including easements, deed restrictions, other restrictions,
rights of way, covenants, reservations, and other conditions, if any, affecting
the Leased Property which would appear in an Owner’s Title Policy, if issued,
and a certificate from the Title Insurer, indicating the amount, if any (or if
none, so stating), of any real estate taxes attributable to the Leased Property
including, without limitation, taxes arising by virtue of any special use
valuations affecting the Leased Property.

b.      Survey. Buyer may, in Buyer’s discretion and at Buyer’s cost, obtain a
survey of the Leased Property (the “Survey”). In the event that Buyer elects to
obtain the Survey, then the Survey shall contain a legally sufficient
description of the metes and bounds of the Leased Property which shall
automatically (i) become a part of this

 

3



--------------------------------------------------------------------------------

Purchase Agreement without the necessity of any further action by Seller or
Buyer, (ii) replace the description of the Leased Property attached hereto as
Exhibit “A”, and (iii) be used in the deed at Closing.

c.      Title Objections and Permitted Exceptions. In the event any exceptions
appear in such Title Commitment or title documents or in the Survey that arose
by, through or under Seller and not by, through or under Buyer which are
unacceptable to Buyer (“Buyer’s Objections”), then Buyer shall notify Seller in
writing of such fact on or before the expiration of the Inspection Period.
Seller shall use its best efforts to eliminate or modify such unacceptable
exceptions to the reasonable satisfaction of Buyer. In addition, Seller shall be
obligated to remove at Closing, all mortgages, deeds of trust or other liens or
encumbrances which encumber the Leased Property which can be cured or removed by
the payment of money. Buyer reserves the right to object, on or before the
Closing Date, to any new matter shown in an updated title commitment, revised
survey, updated title search, or any other new matter which arose by, through or
under Seller and not by, through or under Buyer which are (hereinafter, “New
Matter”) of title not included in the Title Commitment or not shown on the
Survey at the time Buyer delivers Buyer’s Objections to Seller. In the event
that such New Matter is not cured by Seller for any or no reason, Buyer shall be
entitled to terminate this Purchase Agreement and receive a full refund of the
Earnest Money. Any exceptions to title to which Buyer does not object on or
before Closing and any matter objected to but not cured by Seller and which
Buyer elects to accept shall be deemed to be “Permitted Exceptions.”

7.      CLOSING.  The Closing shall take place at the offices of Smith,
Gambrell & Russell, LLP, 1230 Peachtree Street, Suite 3100, Promenade II,
Atlanta, Georgia 30309 or such other location as may be determined by Buyer, on
or before thirty (30) days following the later to occur of (i) the expiration of
the Inspection Period, or (ii) the date upon which Buyer receives Loan Approval
(the “Closing Date”). To the extent possible, the parties agree to cooperate to
close the transaction by mail through the Title Insurer. Seller shall deliver
possession of the Leased Property to Buyer at Closing.

a.      At Closing, Seller shall deliver to Buyer the following items, which
items shall be in form and substance reasonably satisfactory to Buyer:

  i.      A Special or Limited Warranty Deed with covenants only against
grantor’s acts, in recordable form conveying good and valid fee simple title to
the Leased Property, subject only to the Permitted Exceptions, reciting only
nominal consideration and a quitclaim deed to the Leased Property based upon the
Survey.

 ii.      A standard non foreign affidavit stating Seller is not a foreign
entity.

iii.      An owner’s affidavit in the form required by the Title Insurer.

 

4



--------------------------------------------------------------------------------

iv.      Any other items or documents affecting the conveyance and sale of the
Leased Property which may be reasonably requested by the Buyer or the Title
Insurer to satisfy the Seller’s requirements and the “standard exceptions” as
set forth in the Title Commitment.

b.      Buyer shall deliver to Seller:

 i.      The Purchase Price provided for in Section 2 herein.

ii.      Any other items or documents affecting the conveyance and sale of the
Leased Property which may be reasonably requested by Seller or the Title
Insurer.

8.      COSTS PAID AT CLOSING. Seller shall pay the cost of Seller’s counsel,
the cost of preparing the deed, real property transfer tax (if any), document
taxes and all charges for the preparation and recordation of any releases or
instruments required to clear Seller’s title for conveyance in accordance with
the provisions of this Purchase Agreement. Buyer will pay the cost of Buyer’s
counsel, the cost of any survey or survey update, recording fees, all charges
for the recordation of the instruments conveying title to the Leased Property
and the cost of an Owner’s policy of title insurance.

9.      PRORATIONS.  There will be no proration of income and expense
attributable to the Leased Property, including all ad valorem taxes for the then
current year utilities, or other customarily proratable items of income as Buyer
will have been responsible for all such items under the Lease Agreement.

10.    RISK OF LOSS.  The risk and liability for loss, damage, destruction or
injury by casualty to the Leased Property from all causes until the Closing has
been consummated shall be borne by Buyer under the terms of the Lease Agreement.

11.    APPLICATION OF EARNEST MONEY AND REMEDIES UPON DEFAULT.

a.      Earnest Money. Upon the Closing of the purchase and sale hereunder, the
Earnest Money shall be applied to and credited toward the Purchase Price.

b.      Seller Default. If the purchase and sale hereunder are not closed by
reason of Seller’s default hereunder, Buyer’s sole and exclusive remedies shall
be the right to (i) specific performance of this Purchase Agreement or
(ii) terminate this Purchase Agreement and receive a refund of the Earnest
Money.

c.      Buyer Default. If the purchase and sale hereunder are not closed by
reason of Buyer’s material default hereunder, then, as full liquidated damages
for such default by Buyer, the Earnest Money shall be immediately paid to
Seller. It is specifically understood and agreed that payment of the Earnest
Money to Seller, as liquidated damages, shall be Seller’s sole and exclusive
remedy hereunder. The parties

 

5



--------------------------------------------------------------------------------

acknowledge that the actual amount of the damages which Seller would sustain as
a result of Buyer’s breach of this Purchase Agreement are difficult or
impossible to estimate and that the payment of Earnest Money to Seller
represents the parties’ best estimate of Seller’s damages in the event of such
breach and is not to be construed as a penalty or forfeiture. The said
stipulated sum is a reasonable pre-estimate of the probable loss resulting from
such a breach.

12.      BROKERAGE. Seller and Buyer each represent and warrant to the other
that neither has employed, retained or consulted any broker, agent, consultant,
or finder in carrying on the negotiations in connection with this Purchase
Agreement or the purchase and sale referred to herein, and Seller and Buyer
shall each indemnify and hold the other harmless from and against any and all
claims, demands, causes of action, debts, liabilities, judgments and damages
(including costs and reasonable attorneys’ fees incurred in connection with the
enforcement of this indemnity) which may be asserted or recovered against the
indemnitor’s breach of this representation and warranty. The indemnity in this
Paragraph shall survive the Closing or any termination of this Purchase
Agreement. Seller shall pay a brokerage commission to Broker in connection with
this transaction at Closing pursuant to a separate Purchase Agreement.

13.      MISCELLANEOUS.

Assignment.    Buyer shall obtain Seller’s consent, which such consent shall not
be unreasonably withheld, prior to assigning Buyer’s rights in this Purchase
Agreement; provided, however, Buyer may assign Buyer’s rights in this Purchase
Agreement to an affiliated entity of Buyer without the consent of Seller.

Notices.  Any notice, consent, approval, waiver, and election which any party
shall be required or permitted to make or give under this contract shall be in
writing and shall be deemed to have been sufficiently made or given if delivered
by hand, courier, telecopier, certified mail, or overnight delivery service
(such as Federal Express or United Parcel Service), addressed to the respective
parties at the addresses below:

 

TO SELLER:

       

Central Alabama Medical Associates, LLC

c/o SunLink Health Systems, Inc.

900 Circle 75 Parkway

Suite 1120

Atlanta, GA 30339

  

Phone:

 

(770) 933-7000

  

Fax:

 

(770) 933-7010

  

Attention: Robert M. Thornton, Jr.

TO BUYER:

       

Clanton Hospital, LLC

1010 Lay Dam Road (State Route 145)

 

6



--------------------------------------------------------------------------------

  

Clanton, AL 35045

Phone: 205-755-2500

Fax:

Attention: James R. Cheek

Such notices shall be deemed received upon delivery when delivered by hand, by
courier or by overnight delivery service. Each notice given by telecopy shall be
deemed given on the date shown on the sender’s copy thereof or confirmation
notice showing date, time of transmission and number of pages transmitted. In
the event that the telecopy transmission to the above facsimile phone number
fails for any reason, said notice shall be deemed given on the date shown on the
sender’s copy thereof or confirmation notice showing date and time of attempted
transmission, so long as the sender makes reasonable efforts thereafter to
deliver such notice. Refusal to accept, or inability to deliver because of
changed address of which no notice was given, shall be deemed receipt on the
date of such refusal of delivery or inability to deliver.

Either party may, from time to time, change the address to which notices shall
be sent by like notice given to the other party hereto, except that no party may
change its address to other than a street address. Any notice given that does
not conform to this paragraph shall be effective only upon receipt.

Entire Purchase Agreement.    This Purchase Agreement, with the exhibits
attached hereto, constitutes the entire Purchase Agreement between Seller and
Buyer, and there are no other covenants, Purchase Agreements, promises, terms,
provisions, conditions, undertakings, or understandings, either oral or written,
between them concerning the Leased Property other than those herein set forth
and in the Lease Agreement. No subsequent alteration, amendment, change,
deletion or addition to this Purchase Agreement shall be binding upon Seller or
Buyer unless in writing and signed by both Seller and Buyer.

Headings.  The headings, captions, numbering system, etc., are inserted only as
a matter of convenience and may not be considered at interpreting the provisions
of the Purchase Agreement.

Binding Effect.    All of the provisions of this Purchase Agreement are hereby
made binding upon the personal representatives, heirs, successors, and assigns
of all parties hereto.

Time of Essence.  Time is of the essence of this Purchase Agreement.

Unenforceable or Inapplicable Provisions.    If any provision hereof is for any
reason unenforceable or inapplicable, the other provisions hereof will remain in
full force and effect in the same manner as if such unenforceable or
inapplicable provision had never been contained herein.

Counterparts.    This Purchase Agreement may be executed in any number of
counterparts, each of which will for all purposes be deemed to be an original,
and all of which are identical.

 

7



--------------------------------------------------------------------------------

Facsimile Signature.    A signature transmitted by facsimile transmission shall
be effective between the parties.

Applicable Law, Place of Performance.    This Purchase Agreement shall be
construed under and in accordance with the laws of the State of Alabama.

Construction.    The parties acknowledge that each party and its counsel have
reviewed and approved this Purchase Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Purchase
Agreement or any amendments or exhibits hereto.

Business Days.    If the final day of any period or any date of performance
under this Purchase Agreement falls on a Saturday, Sunday or legal holiday, then
the final day of the period or the date of performance shall be extended to the
next day which is not a Saturday, Sunday or legal holiday.

Telecopies.    The parties hereto agree that documents transmitted by telecopy
or facsimile transmission shall be deemed to be written instruments and shall be
binding on the parties executing and delivering such documents.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Purchase and Sale Agreement to
be duly executed as of the date first above written.

 

  CENTRAL ALABAMA MEDICAL ASSOCIATES, LLC   By its Sole Member SunLink
Healthcare, LLC   By its Sole Member SunLink Health Systems, Inc.   By:   /s/
Mark J. Stockslager   Name:   Mark J. Stockslager   Title:   Chief Financial
Officer   CLANTON HOSPITAL, LLC   By: By its Sole Member   Carraway Medical
Systems, LLC   By its Manager,   James R. Cheek   By:   /s/ James R. Cheek  
Name:   James R. Cheek   Title:   Manager